            Case 1:18-cv-09270-KHP Document 64 Filed 02/04/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          86 Chambers Street
                                                          New York, New York 10007


                                                           February 4, 2020

   By ECF
   The Honorable Katherine H. Parker
   United States District Court                                                02/14/20
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

           Re:     Viera as Executor of Avilez v. United States, 18 Civ. 9270 (KHP)

   Dear Judge Parker:

            This Office represents the United States in this medical malpractice action brought under
   the Federal Tort Claims Act, which the Court recently set for trial to commence on June 22,
   2020. I write respectfully with the consent of opposing counsel to request an adjournment of the
   trial date, due to conflicts that have arisen upon further review of the Government trial counsel
   and experts’ schedules. After consulting with Plaintiff’s counsel about his and Plaintiff’s experts’
   availabilities, we request that the Court enter a trial date for this matter for one of the weeks
   beginning August 3 or August 10, 2020. In the event a new date is set, the parties also
   respectfully ask for an appropriate adjournment of the final pretrial conference, currently set for
   May 19, 2020, and of the pretrial briefing deadline, currently May 5, 2019.

            We apologize for the delay that this adjournment would cause, but good-faith discussions
    with Plaintiff indicate that due to counsel and experts’ summer travel and other trial schedules,
    including Plaintiff’s counsel’s travel discussed at the conference held this week, the requested
    dates are the earliest that are feasible. This is the first request for an adjournment of these dates.
    We thank the Court for its consideration of this request.

                                                           Respectfully,
The parties' application is granted. The
deadline for pre-trial briefing and joint pre-
                                                           GEOFFREY S. BERMAN
trial order is hereby extended to June 22,
                                                           United States Attorney
2020. Opposition briefs shall be filed by June
29, 2020. The final pre-trial conference is        By:     /s/ Stephen Cha-Kim
adjourned to July 7, 2020. The start of trial is           STEPHEN CHA-KIM
hereby adjourned to August 10, 2020.                       MÓNICA P. FOLCH
                                                           Assistant United States Attorneys
                                                           Telephone: (212) 637-2768/-6559
                                                           Fax: (212) 637-2702
      02/14/20                                             stephen.cha-kim@usdoj.gov
                                                           monica.folch@usdoj.gov

   cc:     Attorney for Plaintiff
           (By ECF)
